Citation Nr: 1217985	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death. 

2.  Entitlement to service connection for brain cancer for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  He died in November 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits sought.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for cause of death and entitlement to service connection for brain cancer for accrued benefits purposes; a remand is required.  38 C.F.R. § 19.9 (2011).  

The appellant contends that the Veteran's cause of death, brain cancer, was due to his exposure to Agent Orange while serving in the Republic of Vietnam.  See December 2007 notice of disagreement.  

The record reflects that the Veteran died of a glioblastoma multiforme (brain tumor) in November 2006.  See death certificate dated in November 2006.  Regarding service in Vietnam, the appellant submitted the Veteran's certificate for The Airman's Medal for heroism dated in February 1968.  She also submitted a citation to accompany the award of The Airman's Medal, which indicates that the Veteran distinguished himself by heroism involving voluntary risk of life at Tan Son Nhut Air Base, Republic of Vietnam, in February 1968.  The Veteran's Form DD 214 shows that he was the recipient of The Airman's Medal; however, his service personnel records only indicate foreign service in the Philippines at Mactan Air Base and Clark Air Base from December 1967 through January 1969.  Significantly, the Board notes that the Form DD 214 does not include indicia that the Veteran served in Vietnam.  

As such, in order to fulfill the duty to assist, VA must attempt to verify the appellant's assertion that the Veteran had service in Vietnam, and was therefore exposed to Agent Orange during such service, in February 1968, which resulted in his brain cancer and cause of death.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159.

Subsequently, if VA determines that the Veteran had service in the Vietnam, a medical opinion is necessary to decide the claims.  See 38 C.F.R. §§ 3.159(c) (4).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant that she may provide any information in support of her claims, including statements of persons who may know of the Veteran's service in the Republic of Vietnam.  Any person making a statement should provide as much description of the service as possible, and include his or her name, service number, unit assignment, and dates of service.

2.  Contact all appropriate service records repositories in an attempt to obtain any additional personnel records of the Veteran, as well as any records from the Mactan and Clark U.S. Air Force bases in the Philippines involving temporary deployments of aircraft maintenance specialists during the time period of December 1967 through January 1969.  Contact the appropriate records repositories to verify the Veteran's Airman's Medal Citation of record, which indicates service in Viet Nam.  If no records are available, this fact must be documented in the claims file.

3.  Following the above, make a specific determination, based upon the complete record, with respect to whether the Veteran served in the Republic of Vietnam.  

4.  If and only if, service in Vietnam is verified, obtain an appropriate VA medical opinion as to whether the Veteran's cause of death, glioblastoma multiforme (brain tumor), was etiologically related to service, including herbicide exposure (Agent Orange).  The claims folder must be made available to the examiner for review and all indicated testing should be completed.  Based on the examination and review of the record, the examiner should provide the following opinion:

Is it at least as likely as not that the Veteran's glioblastoma multiforme (brain tumor) was the result of disease or injury in service, including exposure to herbicides such as Agent Orange? 

The examiner must comment on the September 2005 private opinion from Dr. G.B, in which he opined that it was reasonable to assume that the Veteran's brain tumor might have been caused by exposure to Agent Orange, as at this time, there was no clear data to prove otherwise, and there was more and more data suggesting that Agent Orange might have played a role in the causation of various cancers.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, readjudicate the appellant's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to either of the claims remains adverse to the appellant, she and her representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


